 Case 3:19-cv-00418-REP-RCY Document 1-7 Filed 06/05/19 Page 1 of 1 PageID# 24




•<f.
                                                                                   b\i^t M/\'?'~^^mo{^
                                                                                 OOO£0g foojc^-    \0£                      '/. -   v. )^'f ® >
                                                                                 diu^6ji»a- io.;^ou!l9\q uxa^sbg'
                                                                                                                      SlViSaVifv "ST ;:• ;
                                                                                                  ^.0-
                                                                                                  0£ jiHX .
                                                                                 V-STT^,.
                                                                                                                    aaii^^»iii«
                                                                                            lA^
